QBfficeof the !&tornep @eneral
                                            &ate of Eexae
DAN MORALES                                   January 17.1992
 ATTORNEY
      GENERAL

    Honorable Carlos Valdez                               Opinion No. DM-74
    Nueces County Attorney
    Nueces County Courthouse                              Rc: Whether a district judge can set
    901 Leopard                                           the salary of his official court reporter
    Corpus Christi, Texas 78401-3680                      at a level that differs from that set by
                                                          the other district judges in a county
                                                          (Ml-52)


    Dear Mr. Valdez:

           You ask whether one of the district judges in Nueces County can set the
    salary of his official court reporter at a level that differs from that set by the seven
    other district judges in that county. We conclude that he may.

            Section 52.051 of the Government Code’ provides:

                (a) An official district court reporter shall be paid a salary set by
                the order of the judge of the COUIT.This salary is in addition to
                transcript fees, fees for a statement of facts, and other necessary
                expenses authorized by law.2




              hction 52.051 does not violate provisions of the Texas Constitution, article VIII, sections l-a
    and 9, which cm-r        the county commissio~~erscourt to set tax rates, subjcd to applicable tax rate
    ceilings. Gilt-Mossor v. D&u Cowrty, 781 S.WZd 6l2 (Tex App.-Dallas 1989, no writ).

            %e amount of an official court reporter’s salary is subject to various limitations. See Gov’t
    Code 5 52051(b), (d), (c). Additionally, there are time constraints during which an order increashg a
    court reportefs salary must be sobmittcd to the commissioners court of each county in the judicial
    district. See id 5 52.05(c). The procedure for setting a salary is also statutorily defined, and includes
    holding a public hearing on the matter. See Local Gov’t Code P 152.905.




                                                     p.     372
Honorable Carlos Valdez - Page 2               .(DM-74)




          (d) The official district court reporter may not receive a salary
          that is more than 10 percent greater than the salary received
          during the preceding budget year without the approval of the
          commissioners court of each county in the judicial district.

          (e) A person appointed to succeed an official district court
          reporter may not receive a salary greater than the salary
          received by the person’s predecessor in office. (Emphasis
          added.)

        We find that the plain language of the statute indicates that the salary of an
official court reporter is determined by a unilateral act3 of the judge of the court in
which the reporter is employed. We find no indication in this statute that the judges
within one district must be in agreement as to one salary for the court reporters in
all districts; or that deviation among the salaries of court reporters in a district is
precluded. See Mays v. Fifth Court of Appeals, 755 S.W.2d 78 (Tex. 1988); Gill-
Mussw v. Dab County, 781 S.W.2d 612 (Tex. App.-Dallas 1989, no writ).

        A district judge’s order of a pay increase is presumed valid as long as it is
within the limitations authorized by section 52.051 of the Government Code. See
Muys, supra (implicit approval of divergent court reporter salaries where a five
percent salary increase was ordered by only “some”of the judges); Duncan v. Pogue,
759 S.W.2d 435 (Tex. 1988) (affirming Mays standard of review). You inform us
that the variant salary in this case is within the maximum allowed by statute;
therefore, we can presume it is valid. See Muys, supnz. Further, we think that when
the legislature requires district judges to act as one collective body in setting the
salaries of public employees, it does so expressly. See Local Gov’t Code 0 152.03
(district judges shall set, by majority vote, the county auditor’s annual salary). Thus,
we conclude that the fact alone that an official court reporter’s salary differs from
that set by the other district judges in a county does not rebut the presumption of its
validity. Cf. Attorney General Opinion DM-51 (1991) (pay scale differential for
justices of the peace in same county does not, on its face, violate equal protection
clause of the fourteenth amendment to the United States Constitution).


        jWe note. that section 52.051(d) of the Government Code requires commissioners court
approval of a salary of an official court reporter in certain situations.




                                          p.     373
Honorable Carlos Valdez - Page 3           (DM-74)




                                   SUMMARY

             A district judge can set the salary of his official court
         reporter at a level that differs from that set by the other district
         judges in a county.




                                                  DAN      MORALES
                                                  Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKL,EY (Ret)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Kay Guajardo
Assistant Attorney General




                                        p. 374